 



Exhibit 10.5
PERFORMANCE SHARE AWARD
PURSUANT TO THE SPARTECH CORPORATION
2004 EQUITY COMPENSATION PLAN

     
 
   
Award No.:
  PS-20_-________
 
   
Award Date:
  _____________, 20___
 
   
Participant:
  _______________________
 
   
Performance Shares:
  __________
 
   
Performance Period:
  __________ [Specify, e.g. 2007-2009 for December 2006 Awards]
 
   
Payment Date:
  __________, 20___[First trading day in January after close of Performance
Period — e.g. January 4, 2010 for December 2006 Awards]

     This Performance Share Award (“Award”) is granted by Spartech Corporation
(the “Company”) to the individual named above (“Participant”), as of the date
specified above (the “Award Date”), pursuant to the Spartech Corporation 2004
Equity Compensation Plan (as amended and in effect from time to time, the
“Plan”). Capitalized terms not defined herein have the meanings given to them in
the Plan.
     Subject to the terms and conditions set forth in this Award and the Plan,
and subject to the Participant’s written acknowledgment and acceptance of this
Award, the Company hereby grants to the Participant, as deferred compensation,
that number of Performance Shares specified above (the “Performance Shares”),
each Performance Share representing the right to receive, on the Payment Date
specified above (the “Payment Date”), a number of shares of Company common
stock, $.75 par value per share (“Common Stock”) in the amount and subject to
the conditions specified in this Award.
     This Award is subject to the terms of the Plan, to the achievement of the
Performance Criteria attached hereto (the “Performance Criteria”), and to the
other terms and conditions contained in Exhibit A attached hereto. Among other
things, Exhibit A contains important additional information on vesting and
forfeiture of the Performance Shares.
     This Award is void unless signed by the Participant and returned to the
Company by the 60th day after the Award Date.

            SPARTECH CORPORATION
      By:           (Name)           (Title)        

* * * * *
     By signing below, the Participant hereby acknowledges and accepts the above
Award subject to the terms set forth above and in the Plan, and also
acknowledges receipt of a copy of the Plan and the current Prospectus for the
Performance Shares and the underlying Common Stock.

           
 
         

  Participant:      
 
       
 
  Date Signed:      
 
       





--------------------------------------------------------------------------------



 



Performance Criteria for 20_-20__ Performance Period
Award No. PS-20_-___
Dated ___________
[To be specified for each Award or group of Awards]

 



--------------------------------------------------------------------------------



 



A-1
EXHIBIT A
TO
PERFORMANCE SHARE AWARD
     1. Rights of the Participant with Respect to the Performance Shares. The
Performance Shares are a form of deferred compensation. They do not and shall
not entitle the Participant to any of the rights of a holder of Common Stock,
and no shares of Common Stock shall be issued to Participant prior to the
Payment Date, as hereafter defined. The Performance Shares shall not entitle the
holder to any voting rights nor to any dividends or payments except as expressly
set forth herein. Neither this Award nor any action taken pursuant to or in
accordance with this Award shall be construed to create a trust of any kind.
     2. Additional Performance Shares. On each date on or before the Payment
Date that the Company pays a cash dividend to holders of Common Stock generally,
the Company shall credit to the Participant an additional number of Performance
Shares equal to the total number of Performance Shares previously credited to
the Participant under this Award multiplied by the dollar amount of the cash
dividend per share of Common Stock paid by the Company on such date, divided by
the fair market value of a share of Common Stock on such date, as determined by
the Company in good faith. Any fractional amount resulting from such calculation
shall be included to at least two decimal places.
     3. Nontransferability of Award and Performance Shares. Neither this Award
nor the Performance Shares shall be transferable other than by the Participant’s
last will and testament or the laws of descent and distribution, or by court
order. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of the Participant.
     4. Conversion of Performance Shares; Issuance of Deferred Shares.
     (a) After the close of the Performance Period and on or before the Payment
Date set forth in this Award, the Compensation Committee of the Company’s Board
of Directors (the “Committee”) shall certify in writing the extent to which the
specific performance targets specified in the Performance Criteria have been
met, and the resulting Performance Factor(s) to be applied to the Performance
Shares (as specified in the Performance Criteria). The determination of the
Committee as to the extent to which the Performance Criteria have been met shall
be conclusive and binding on all parties. If for any reason the Committee is
unable to determine the applicable Performance Factor(s) by the Payment Date
specified above, then the Payment Date shall be extended until the first trading
day after the Committee makes such determination. If the Common Stock is trading
ex-dividend on the specified or extended Payment Date, then the Payment Date
shall be further extended until the first trading day after the payment of the
dividend.
     (b) On the Payment Date, the Performance Shares shall be converted into the
right to receive a number of shares of Common Stock (the “Deferred Shares”)
equal to (i) the number of Performance Shares (or the various weighted
percentages thereof, if applicable) multiplied by (ii) the applicable
Performance Factor(s). The resulting number shall be rounded to the nearest
whole share.
     (c) The Company shall as promptly as practicable thereafter cause
certificates for the Deferred Shares to be issued and delivered to or as
directed by the Participant or, in the case of the

 



--------------------------------------------------------------------------------



 



A-2
Participant’s death, to the person or persons to whom the Participant’s rights
under this Award shall have passed by will or by the applicable laws of descent
and distribution, subject to Section 5.
     5. Taxes.
     (a) Tax Withholding. Unless the Participant makes advance arrangements
satisfactory to the Company to reimburse the Company in a timely manner for the
withholding taxes payable by the Company under any federal, state or local tax
law related to the grant of this Award or the vesting and receipt of the
Deferred Shares, the Company:

  (i)   May withhold from the Deferred Shares otherwise deliverable to the
Participant under this Award, a number of such shares having a fair market value
sufficient to satisfy its tax withholding obligations at the minimum statutory
rate, in which case the calculation shall be made prior to any rounding pursuant
to paragraph 4(b), and/or     (ii)   May take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.

     (b) Valuation for Tax Purposes. For income and withholding tax purposes,
the per-share fair market value of the Deferred Shares on a given date shall be
deemed to be the closing price of the Company’s common stock on the New York
Stock Exchange on such date (or if such date is not a trading day, then the
opening price on the next trading day), except to the extent a different
valuation method may be required to be used by applicable tax laws or
regulations.
     (c) No Commitment As to Tax Treatment. Neither the Company nor any
subsidiary makes any commitment or guarantee that any federal or state tax
treatment will apply or be available to the Participant. The Participant agrees
to indemnify the Company for the Participant’s portion of any social insurance
obligations or taxes arising under any foreign law with respect to the grant of
this Award, the vesting or receipt of the Deferred Shares, or the sale or other
disposition of the Deferred Shares.
     6. Termination of Employment.
     (a) If prior to the Payment Date, the Participant’s Employment is
terminated by the Company for Cause or the Participant voluntarily resigns his
or her Employment, then this Award shall automatically be cancelled and the
Company shall have no further liability to the Participant by reason of this
Award.
     (b) If prior to the Payment Date the Participant’s Employment is terminated
by the Company without Cause or the Participant’s employment terminates because
of a Change in Control or the Participant’s death, Disability or Retirement,
then the number of Performance Shares shall be multiplied by a fraction the
numerator of which is the number of years (rounded down to the next lower full
year) the Participant was Employed during the Performance Period and the
denominator of which is the total number of years (rounded to the nearest full
year) in the Performance Period; but the Award as so adjusted shall continue in
effect in accordance with its terms. For purposes of this paragraph, a year
means a twelve-month period beginning on the Award Date or its anniversary.
     7. Additional Definitions. For purposes of this Award:
     (a) “Cause” means any of the following:

  (i)   Conviction of a misdemeanor involving physical harm, moral turpitude,
fraud or misappropriation, or conviction of any felony; or

 



--------------------------------------------------------------------------------



 



A-3

  (ii)   Dishonesty or theft materially adversely affecting the Company’s
assets, business reputation or standing in the community; or     (iii)  
Drunkenness or drug abuse in violation of the Company policies or affecting the
Participant’s performance of his or her usual and customary employment duties or
materially adversely affecting the Company’s assets, business reputation or
standing in the community; or     (iv)   The failure of the Participant, within
ten days after receipt of written notice thereof from his or her supervisor, to
correct, cease or otherwise alter any failure to comply with the Company’s
lawful policies or instructions concerning the Participant’s employment; or    
(v)   Any other act or circumstance constituting “cause” under any applicable
employment contract or collective bargaining agreement, or constituting “cause”
under common law if the act or circumstance is determined by Spartech
Corporation’s Board of Directors (the “Board”) or Chief Executive Officer to
have a substantial likelihood of materially adversely affecting the Company’s
assets or business, or, if it is or were to become publicly known, the Company’s
business reputation or standing in the community.

For purposes of this definition, “the Company” includes any of the Company’s
subsidiaries.
     (b) “Change in Control” means:
     (i) The occurrence of the “Distribution Date” as such term is defined in
the Rights Agreement dated as of April 2, 2001 between the Company and Mellon
Investor Services LLC; or
     (ii) If the “Redemption Date” or the “Final Expiration Date,” as such terms
are defined in the aforesaid Rights Agreement, has occurred, the acquisition by
any Person of 50% or more of the combined voting power of all the Company’s then
outstanding voting securities, unless prior to such acquisition the Board has
approved such acquisition and determined that it is in the best interests of the
Company and its shareholders; or
     (iii) The approval by the Board of any merger, consolidation or other
transaction involving the Company, or of any one of a series of related
transactions, as a result of which (A) the Company would not be the surviving
corporation, or (B) the holders of the Company’s common stock immediately prior
to such transaction would not own at least a majority of the voting power of the
Company immediately after the transaction in substantially the same relative
proportions as they owned the Company’s common stock immediately prior to the
transaction, or (C) the Company’s common stock would be converted into cash or
other securities of the Company other than voting securities having
substantially the same relative and proportionate voting power in the entity or
entities surviving the transaction as the common stock has immediately prior to
the transaction; or
     (iv) The commencement of any tender offer subject to Section 14(d) of the
Exchange Act for 20% or more of the Company’s common stock; if the person making
such offer could own 50% or more of such common stock when the tender offer
terminates; or
     (v) Any change or changes in the composition of the Board within any
twenty-four month period such that the individuals constituting the Board at the
beginning of such period, together with any individuals who became directors
after the beginning of such period whose election by the Board or nomination for
election by the Company’s shareholders was

 



--------------------------------------------------------------------------------



 



A-4
approved by at least a majority of the directors who were on the Board at the
beginning of such period or whose election was previously approved in the same
manner, cease to constitute a majority of the Board; or
     (vi) The approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.
For purposes of this definition, “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof; however, a Person shall not include (1) the Company or any of its
subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Company stock.
However, in the event that any provision of this definition of Change in Control
provides for a smaller degree of change of ownership than that required in the
corresponding meaning of change in the ownership or effective control of a
corporation, or change in the ownership of a substantial portion of the assets
of a corporation in Proposed Treasury Regulation 1.409A-3(g)(5) or any successor
regulation, the determination as to whether there has been a Change in Control
shall be determined by the provisions of such Proposed Treasury
Regulation 1.409A-3(g)(5) or such successor regulation.
On the date a Change in Control occurs, notwithstanding anything else to the
contrary herein, (i) if the Performance Period has not been completed, the
Performance Period shall be deemed to have ended and the applicable Performance
Criteria and formulas or standards shall be appropriately adjusted by the
Committee to reflect the length of the Performance Period in comparison to the
original Performance Period; and (ii) the fair market value of the Deferred
Shares payable with respect to the Performance Period shall be determined by the
Committee in its best judgment and such value shall be immediately payable in
cash in full satisfaction of this Award; and (iii) if by reason of this
Section 7 an excise or other special tax (“Excise Tax”) is imposed on such
payment (the “Award Payment”), the amount of the Award Payment shall be
increased by an amount which, after payment of income taxes, payroll taxes and
Excise Tax thereon, will equal such Excise Tax on the Award Payment.
     (c) “Disability” means the condition of being “disabled” as defined in
Section 409A(a)(2)(C) of the Internal Revenue Code (the “Code”). Unless
otherwise required under applicable provisions of the Code, the Disability of a
Participant shall be determined by a licensed physician chosen by the Company.
     (d) “Employment” means substantially full-time employment by the Company or
a subsidiary. In this regard, the transfer of the Participant’s employment
between the Company and a subsidiary or between subsidiaries shall not be deemed
to be a termination of Employment. Moreover, the Participant’s Employment shall
not be deemed to have been terminated because of absence from active employment
on account of temporary illness or authorized vacation or temporary leaves of
absence from active employment granted by the Company or a subsidiary for
reasons of professional advancement, education, health, or government service,
or during military leave for any period if the Participant returns to active
employment within 90 days after the termination of military leave, or during any
period required to be treated as a leave of absence by virtue of any valid law
or agreement. The Committee’s determination in good faith regarding whether a
termination of Employment has occurred shall be conclusive.

 



--------------------------------------------------------------------------------



 



A-5
     (e) “Retirement” means the permanent withdrawal of the Participant from the
conduct of regular, active business activities, on or after the Participant
reaches the age of 60. Retirement does not preclude part-time employment,
consulting or other activities expressly approved by the Company, or passive
activities such as the management of the Participant’s investments.
     8. Additional Payment in Certain Events. In the event a payment or benefit
pursuant to this Award is determined to be an “excess parachute payment” subject
to an excise tax under Section 4999 of the Internal Revenue Code, the Company
shall pay the Participant, within ten days of such determination, an amount
equal to such excise tax plus an additional amount so that the net after tax
effect on the Participant, considering Federal income, Insurance Contributions
Act and Unemployment Tax Act taxes, state income taxes and the excise tax under
Section 4999 of the Code, is the same as if such excise tax had not been
imposed.
     9. Securities Law Restrictions. The Participant agrees that if at the
Payment Date the sale of the Deferred Shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the “Act”), the
Participant will acquire the Deferred Shares for the Participant’s own account
and without a view to resale or distribution in violation of the Act or any
other securities law, and that the Participant will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this Award.
     10. Reorganization of the Company; Adjustment of Deferred Shares. The
existence of this Award shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise. However, if the Common Stock is subdivided,
consolidated, increased, decreased, changed into or exchanged for a different
number or kind of shares or other securities, whether through reorganization,
merger, recapitalization, reclassification, capital adjustment or otherwise, or
if the Company shall issue common stock or other securities as a dividend or
upon a stock split, then for all purposes, references herein to Deferred Shares
shall mean and include all securities or other property (other than cash) that
holders of the Common Stock are entitled to receive in respect of the Common
Stock by reason of each such event, which securities or other property (other
than cash) shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Deferred Shares. However, in computing any
adjustment hereunder, any fractional share or other fractional security which
might otherwise become subject to issuance may be eliminated.
     11. No Guarantee of Employment or Other Contract Right. This Award is not a
contract of employment, and neither this Award nor the Plan shall confer upon
the Participant any right with respect to continuance of employment or other
service with the Company or any subsidiary, or interfere in any way with any
right the Company or any subsidiary would otherwise have to terminate the
Participant’s employment or other service. Receipt of this Award shall not be
deemed to create a right to receive any future performance share or performance
unit, restricted stock unit, restricted stock, stock option, stock appreciation
right or other award or bonus in any form, and shall not constitute an acquired
labor right for purposes of any foreign law. This Award is not a part of the
Participant’s salary or wages and shall not afford the Participant any
additional right to severance payments or other termination awards or
compensation under any Company

 



--------------------------------------------------------------------------------



 



A-6
policy or any domestic or foreign law as a result of the termination of the
Participant’s employment for any reason whatsoever.
     12. Amendment and Termination. No amendment or termination of this Award
which would impair the rights of the Participant may be made without the written
consent of the Participant. No amendment or termination of the Plan may impair
the rights of the Participant under this Award without the written consent of
the Participant.
     13. Severability. If any provision of this Award shall be held illegal,
invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Award, and this
Award shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
     14. Governing Law. This Award shall be construed in accordance with the
laws of the State of Missouri.
End of Exhibit A

 